Citation Nr: 1101974	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-20 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1998 to August 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claim, the Veteran testified at a hearing at 
the RO in June 2010 before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).  During the hearing, the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2010).  

Because, however, his claim requires further development, the 
Board is remanding the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends he developed PTSD following traumatic 
experiences during the Persian Gulf War.  The Board must remand 
this claim for further development and consideration, including:  
(1) obtaining any outstanding service personnel records (SPRs); 
(2) obtaining any outstanding Social Security Administration 
(SSA) disability records; and (3) obtaining any outstanding VA 
treatment records.

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible 
supporting evidence that the claimed in- service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. §§3.304(f), 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

The revised regulations pertaining to PTSD no longer require the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal.  Lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that:  (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  38 C.F.R. § 3.304(f) (2010) (as amended by 
75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 
(July 15, 2010)).

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.   

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

In determining whether service connection is warranted, due 
consideration must be given to the places, types, and 
circumstances of the Veteran's service as well as all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a).  Under 
38 U.S.C.A. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has reiterated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).

He asserts two specific stressors:  (1) he had particularly 
intense and demanding responsibilities as a Marine aircraft 
maintenance controller, when a Harrier jump jet he was 
responsible for crashed during desert warfare training; and (2) 
the Veteran was shipboard when the Captain announced an incoming 
chemical attack resulting in the Veteran having to work in a 
chemical gas mask for over six hours.  See June 2010 VA treating 
clinical psychologist's statement and June 2010 personal hearing 
transcript.  Importantly, a VA clinical psychologist relied upon 
these stressors in diagnosing and treating the Veteran for PTSD.  
Id; see also 38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. 
Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 
2010)).  

It is not altogether clear if the claimed stressors are 
consistent with the places, types, and circumstances of the 
Veteran's service.  Id.  In this case, the Veteran asserts he 
served aboard an aircraft carrier in the Persian Gulf region and 
El Jabber, Kuwait from January to May 2003, as a Maintenance 
Control non-commissioned officer over 200 fixed wing mechanics, 
serving on an aircraft carrier.  See June 2009 stressor 
statement.  His DD Form 214 confirms he served on active duty 
from August 1998 to August 2003, as a fixed wing aircraft 
mechanic.  

The Veteran further contends he received an Iraq Campaign Medal.  
See October 2008 statement.  But, this is not shown on his DD 
Form 214.  However, his DD Form 214 denotes 4 months of foreign 
service.  And in a December 2008 memorandum, the RO confirmed 
that the duty assignment listed on his DD Form 214 of "VMA-211, 
MAG-13, 3rd MAW, Yuma, AZ" was part of a Harrier squadron, and 
that this squadron performed combat operations in support of 
Operations Southern Watch and Iraqi Freedom."

So, on remand, the AMC must obtain his SPRs.  Unfortunately, it 
does not appear that the RO has obtained the Veteran's service 
personnel records (SPRs), aside from his DD Form 214, and 
associated them with the claims file.  Moreover, the AMC should 
contact any appropriate authorities, such as the NPRC, to confirm 
if the Veteran received an Iraq Campaign Medal and the extent, if 
any, of the Veteran's service in the Persian Gulf War.  

Second, the Veteran testified that he has been receiving 
disability benefits from the Social Security Administration 
(SSA), because of his PTSD.  See personal hearing transcript, at 
12-13.  It does not appear the RO has attempted to obtain any of 
these SSA records, especially those potentially pertinent to the 
claim at issue in this appeal.  When, as here, VA is put on 
notice of the existence of relevant SSA records, VA must try and 
obtain these records before deciding the appeal as part of the 
duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see 
also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. 
Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. 
Shinseki, No. 2009-7039 (Jan. 4, 2010) (indicating there is no 
such duty to assist when there is no indication the SSA records 
are potentially relevant to the claims at issue).

Third, it appears that the Veteran has recently received VA 
psychiatric treatment at the West Los Angeles VA Medical Center 
(VAMC), as revealed by a record dated in June 2010.  This signals 
the existence of additional VA treatment records that need to be 
obtained before deciding this appeal.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (indicating VA has constructive, if not 
actual, notice of this additional evidence because it is 
generated within VA's healthcare system).  See also 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  

Therefore, on remand, the AMC must attempt to obtain these 
additional SPRs, SSA disability record, and VA treatment records.  
If they do not exist, the AMC must make an express declaration 
confirming that further attempts to obtain them would be futile.  
The Veteran should also be apprised of the latter situation, if 
it arises.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered by that 
agency.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).

2.	Obtain the Veteran's outstanding 
SPRs.  
If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).

Moreover, the AMC should contact any 
appropriate authorities, such as the NPRC, 
to confirm if the Veteran received an Iraq 
Campaign Medal and the extent, if any, of 
the Veteran's service in the Persian Gulf 
War.  

3.	As well, ask that he assist in 
searching for his VA treatment records by 
specifying dates, locations, and providers 
of treatments at VA facilities.  After 
allowing an appropriate time for response, 
contact the West Los Angeles VAMC, to 
obtain all of his relevant treatment 
records, especially any outstanding 
records not already associated with the 
claims file.  

If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2), (e)(1).

4.	Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


